DETAILED ACTION

The Information Disclosure Statement(s) filed 03/16/2020 has/have been considered. Initialed copies of the Form(s) 1449 are enclosed herewith.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small actuator” in claim 7 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the term “small” will not be considered for the claim. Claim 8 which is dependent on claim 7 is similarly rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rothhaar et al. (US 20160288903 A1) in view of North et al. (US 20160200436 A1).
Regarding claim 1, Rothhaar teaches multiple embodiments of a vertical take-off and landing (VTOL) aircraft comprising: a fuselage (as depicted in Figures 4-7); first and second forward wings mounted to opposing sides of the fuselage (as depicted in Figures 4-7), each wing having a fixed leading edge and a trailing control surface which is pivotal about a generally horizontal pivot axis (as depicted in Figures 1A and 1B); first and second electric motors (¶ [0042] teaches a plurality of electric motors used to generate thrust) each having rotors (as depicted in Figures 1A-8B), the motors being mounted to each wing (as depicted in Figures 4-7), the electric rotors being pivotal with the trailing control surface between a first position in which each rotor has a generally vertical axis of rotation (as depicted in Figure 1A), and a second position in which each rotor has a generally horizontal axis of rotation (as depicted in Figure 1B). Rothhaar fails to teach a control system for controlling each motor; wherein the control system is configured to selectively operate the first electric motor and the second electric motor at different rotational speeds to generate a turning moment to pivot the control surface about the pivot axis. However, ¶ [0024] of Rothhaar specifies that the aircraft vehicles found in US patent application serial 
Regarding claim 3, the combination of Rothhaar teaches the invention claimed and discussed above except wherein the first electric motor has a rotor located above the control surface, and the second electric motor has a rotor located below the control surface, such that a thrust line of the first electric motor is generally parallel to and offset relative to a thrust line of the second electric motor. However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date to rearrange the location of the rotors in the combination of Rothhaar in an attempt to improve flight efficiency, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI. 
Regarding claim 4, the combination of Rothhaar teaches the invention claimed and discussed above except wherein the first motor is operated by the control system at a higher rotational speed than the second motor responsive to a command to move the control surface between the first position and the second position, further wherein the first motor is operated by the control system at a lower rotational speed than the second motor responsive to a command to move the control surface between the second position and the first position. However, ¶ [0028] of Rothhaar teaches the invocation of actuating the thrust vector via adjustment of the control surface that rotates with the propulsor. As noted in the response to claim 1, North teaches a controller operating a propulsor at higher rotational speed than a second motor in the combination of Rothhaar. It would have been obvious to one of ordinary skill in the art before the effective filing date to add Rothhaar elements as discussed above in the combination of Rothhaar in order to actuate the thrust vector of the aircraft (as noted in ¶ [0028] of Rothhaar), since it has been held that combining prior art elements according to known methods (A VTOL aircraft comprising control surfaces and rotors capable of actuating between a vertical and horizontal position by adjusting the control surface as taught by Rothhaar, and the controllers capable of operating a motor at a higher RPM than another motor as taught by North) to yield predictable results (a VTOL aircraft wherein the first motor is operated 
Regarding claim 5, the combination of Rothhaar teaches the invention claimed and discussed above except wherein each wing has at least two electric motors each having rotors, the rotors being arranged in pairs having thrust lines which cancel any turning moment when the pair of motors rotate at generally equal rotation rates. However, Rothhaar further teaches multiple embodiments wherein each wing of an aircraft has at least two electric motors each having rotors, the rotors being arranged in pairs having thrust lines which cancel any turning moment when the pair of motors rotate at generally equal rotation rates (as depicted in Figures 4-7). It would have been obvious to one of ordinary skill in the art before the effective filing date to add further Rothhaar elements as discussed above in the combination of Rothhaar in order to demonstrate the capability of a thrust vector actuation system on multiple VTOL aircraft body-types (as depicted in Figures 4-7), since it has been held that combining prior art elements according to known methods (a VTOL aircraft wherein each wing has at least two electric motors each having rotors, the rotors being arranged in pairs having thrust lines which cancel any turning moment when the pair of motors rotate at generally equal rotation rates as taught by Rothhaar) to yield predictable results (a VTOL aircraft wherein each wing has at least two electric motors each having rotors, the rotors being arranged in pairs having thrust lines which cancel any turning moment when the pair of motors rotate at generally equal rotation rates) support a conclusion of obviousness. See MPEP 2143  
Regarding claim 6, the combination of Rothhaar teaches the invention claimed and discussed above except wherein in a hovering mode, the control system is configured to rotate each motor at a suitable speed to generate a combined thrust force of all motors equal to a total aircraft and payload mass multiplied by gravitational acceleration. However, Rothhaar teaches that the aircraft can operate in a hover mode (¶ [0008 and 0009]). By definition, if the aircraft can hover, the rotors can generate thrust 
Regarding claim 7, the combination of Rothhaar teaches the invention claimed and discussed above except wherein the aircraft further includes a brake, small actuator or clamping device to hold the control surface in the desired first and second positions. However, Rothhaar further teaches a locking mechanism or clutch that may be employed as part of the thrust vectoring device to mechanically hold a propulsor (which is directly coupled to the control surface) in a particular position (¶ [0041]) wherein the first position is associated with a hover flight mode, and the second positions is associated with a forward flight mode (as noted in ¶ [0008]). Additionally, North teaches an embodiment of a VTOL aircraft in which a rotor is controlled by an actuator to tilt from horizontal to vertical positions (Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date to add either the position locking mechanism of Rothhaar and/or the tilting actuator of North as discussed above in the combination of Rothhaar in order to actuate a rotor to the vertical and horizontal positions (as taught by ¶ [0008] of Rothhaar and the Abstract of North), since it has been held that combining prior art elements according to known methods (a VTOL aircraft comprising a position locking mechanism employed as part of propulsor coupled to a control surface capable of hovering flight mode or forward flight mode as taught by Rothhaar, and the vertical-to-horizontal tilt actuator as taught by North) to yield predictable results (a VTOL aircraft that further includes a brake, small actuator or clamping device to hold the control surface in the desired first and second positions) support a conclusion of obviousness. See MPEP 2143 

Regarding claim 10, Rothhaar teaches a vertical take-off and landing (VTOL) aircraft comprising: a fuselage (as depicted in Figures 4-7); first and second forward wings mounted to opposing sides of the fuselage (as depicted in Figures 4-7), each wing having a fixed leading edge and a trailing control surface which is pivotal about a generally horizontal pivot axis (as depicted in Figures 1A and 1B); first and second motors being mounted to each wing (as depicted in Figures 4-7), the first and second propellers being pivotal with the trailing control surface between a first position in which each propeller has a generally vertical axis of rotation, and a second position in which each propeller has a generally horizontal axis of rotation (as depicted in Figures 1A and 1B). Rothhaar fails to teach the first electric motor having a first variable pitch propeller, the second electric motor having a second variable pitch propeller, and a control system for controlling rotation speed and/or blade pitch each variable pitch propeller; wherein the control system is configured to change the pitch of the first propeller relative to the second propeller to generate a turning moment to pivot the control surface about the pivot axis. However, ¶ [0024] of Rothhaar specifies that the aircraft vehicles found in US patent application serial no. 14/121,001 are incorporated by reference entirely into Rothhaar. North is a continuation-in-part of US patent application no. 14/121,001 and teaches an aircraft wherein each motor is independently driven by an associated motor controller allowing the RPM to be varied on a per motor basis (¶ [0046]). Further, North teaches that propellers may be driven at higher RPM by their respective motors to prevent a single point of failure should another motor fail (¶ [0047]). North also teaches that the propellers in his invention may be variable pitch propellers (¶ [0040]) and that differential thrust may be provided by varying the speed or blade pitch of the rotors collectively or independently (¶ [0051]). As such, the combination of Rothhaar could be configured to generate a turning moment to pivot the control surface about the pivot 


s 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rothhaar et al. (US 20160288903 A1) in view of North et al. (US 20160200436 A1), in further view of Stoll et al. (WO 2015143098 A2).
Regarding claim 2, the combination of Rothhaar(1) teaches the invention claimed and discussed above except wherein a thrust line of the first electric motor is angularly offset relative to a thrust line of the second electric motor. However, Stoll teaches a boxed wing VTOL aircraft wherein a thrust line of the first electric motor is angularly offset relative to a thrust line of the second electric motor (the front wing proximal motors are horizontally and vertically offset from the front wing distal motors in the span wise direction as depicted in Figures 50 and 55. Further, Figures 51 and 52 demonstrate that the proximal motors are positioned more forward than the distal motors with regard to the direction the airplane travels). It would have been obvious to one of ordinary skill in the art before the effective filing date to add the aircraft frame of Stoll as discussed above in the combination of Rothhaar in order to provide lift over both sets of wings, while stowing some of the rotors blades to greatly reduce drag (as taught by ¶ [00181] of Stoll), since it has been held that combining prior art elements according to known methods (a box wing embodiment of a VTOL aircraft wherein the thrust line of the distal motors are angularly offset relative with the proximal motors, and stowable rotor blades to facilitate drag reduction as taught by Stoll, first and second electric motor each having rotors, the motors being mounted to each wing, the electric rotors being pivotal with the trailing control surface between a first position in which each rotor has a generally vertical axis of rotation, and a second position in which each rotor has a generally horizontal axis of rotation as taught by Rothhaar, and a control system for controlling each motor, wherein the control system is configured to selectively operate one motor at a different rotation speed than the other motors as taught by North) to yield predictable results (a VTOL aircraft wherein) support a conclusion of obviousness. See MPEP 2143 
Regarding claim 9, the combination of Rothhaar(2) teaches the invention claimed and discussed above. The reasoning and figures provided in the response to claim 2 satisfy the physical limitations found in claim 9.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0700-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644